Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remark entered on 03/30/2021.
Claims 1-3, 5-17 & 19-20 are pending in the instant application.
Claims 1, 3, 5, 13-15, 17 & 19-20 are amended.
Claims 4 & 18 are cancelled.

Response to Arguments
Applicant’s remarks filed 03/30/2021, page 9, regarding the objection to the Abstract have been fully considered and are persuasive. The objection is withdrawn. 

Applicant's remarks filed 03/30/2021, pages 9-10, regarding the rejection of claim 1, and similarly claims 15, & 19-20 under 35 U.S.C. § 102(a)(1) have been fully considered, but they are not persuasive.
Applicant asserts that Lee does not teach or suggest the claim limitations of, “wherein the EQT partitioning process shares a same depth increment process for the partition depth with a quad tree (QT) partitioning process, wherein the QT partitioning process splits a visual media block into four equally sized sub-blocks.”
The Examiner respectfully disagrees because Lee discloses this claim limitation. First, Paragraph [0104] in Lee states that, “the coding tree unit can be divided into  that dividing a coding block into four sub-blocks can be performed in both symmetrical and asymmetrical fashion, wherein symmetrical fashion, or quad tree partitioning process, refers to dividing the coding block into four equally-sized sub-blocks, and asymmetrical fashion, or the EQT partitioning process, refers to dividing the coding block into four sub-blocks that are not equally-sized with each other as seen in Fig. 11. Circling back to Paragraph [104], any block divided into smaller-sized partitions, regardless if it is symmetrical or asymmetrical, will be defined as having a depth k+1. Therefore, Lee discloses that the EQT and QT partitioning processes share the same depth increment process, k+1, with each other. 
Therefore, Lee discloses, “wherein the EQT partitioning process shares a same depth increment process for the partition depth with a quad tree (QT) partitioning process, wherein the QT partitioning process splits a visual media block into four equally sized sub-blocks,” and the rejection of claims 1, 15 & 19-20 is maintained under 35 U.S.C. § 102(a)(1).

Applicant's remarks filed 03/30/2021, page 10, regarding the rejection of claims 2-3, 5-7, 9-14 & 16-17 under 35 U.S.C. § 102(a)(1), and claim 8 under 35 U.S.C. § 103 have been fully considered but they are not persuasive. 
Applicant relies on the patentability of the claims from which these claims depend to traverse the rejection without prejudice to any further basis for patentability of these claims based on the additional elements recited. 
Examiner respectfully disagrees because Lee discloses independent claims 1, 15 & 19-20 as outlined below. Thus, claims 2-3, 5-14 & 16-17 are also rejected for the similar reasons as outlined below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 9-17 & 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (WO 2018/088805 A1) (hereinafter Lee).

Regarding claim 1, Lee discloses a method of processing visual media data [Paragraph [12], Video signal encoding method], comprising: 
applying, during a conversion between a current visual media block of a visual media and a bitstream of the visual media [Paragraph [215], Blocks encoded and transmitted through bitstream], an extended quad tree (EQT) partitioning process to the current visual media block that splits the current visual media block into exactly four subblocks [Paragraph [177]-[189], Figs. 11-12, Quad-tree division splitting block into four sub-blocks] including at least one sub-block that has a dimension different from half of a width of the current visual media block times half of a height of the current visual media block [Paragraph [177]-[189], Figs. 11-12, Quad-tree division asymmetrically splitting block into four sub-blocks, wherein two blocks have heights and widths not half of the coding block], wherein the current visual media block comprises a partition depth [Paragraph [137], Figs. 4, First coding block 300 having a split depth of k], and wherein the EQT partitioning process comprises a restriction on the partition depth and/or a leaf node size of the current visual media block [Paragraph [131]-[133], Information indicating quad-tree-based partitioning and information on the size/depth of coding blocks allowed in quad-tree-based partitioning is used, as restriction on partition depth/leaf node size]; and
performing, based on the four sub-blocks and the EQT partitioning process, the conversion [Paragraph [131]-[133] & [228], Information indicating quad-tree-based partitioning and information on the size/depth of coding blocks allowed in quad-tree-based partitioning are encoded and transmitted to a decoder through bitstream],
wherein the EQT partitioning process shares a same depth increment process for the partition depth with a quad tree (QT) partitioning process, wherein the QT partitioning process splits a visual media block into four equally sized sub-blocks [Paragraph [104] & [173]-[189], Figs. 4, 11 & 12, Asymmetric quadtree partitioning, and symmetric quadtree partitioning, which divides the block into four equally sized sub-block as seen in Figs. 11 & 12, each increment depth by depth k + 1], and
wherein a minimally allowed leaf node size for the EQT partitioning process is signaled in at least one of a sequence parameter set (SPS), a picture parameter set (PPS), a slice header, a coding tree unit (CTU), a region, a tile or a coding unit (CU) associated with the current visual media block [Paragraph [104], [131]-[133] & [228], Information indicating quad-tree-based partitioning and information on the size/depth of coding blocks allowed in quad-tree-based partitioning, as minimally allowed leaf node size for EQT partitioning process, are encoded in a coding tree unit, also SPS, PPS, or slice header].

Regarding claim 2, Lee discloses the method of claim 1, and further discloses wherein the EQT partitioning process implicitly terminates when the leaf node size of the current visual media block reaches the minimally allowed leaf node size for the EQT partitioning process [Paragraph [131]-[133] & [228], Information indicating quad-tree-based partitioning and information on the size/depth of coding blocks allowed in quad-tree-based partitioning indicates at what size/depth for the partitioning to terminate].

Regarding claim 3, Lee discloses the method of claim 1, wherein a first restriction on the leaf node size for the EQT partitioning process is different from a second restriction on the leaf node size for a quad tree (QT) partitioning process [Paragraph [173]-[189], Figs. 11 & 12, Asymmetric quadtree partitioning, as EQT partitioning, provides different sub-block sizes as a first restriction compared to symmetric quadtree partitioning, as a second restriction, dividing the block into four equally sized sub-block as seen in Figs. 11 & 12].

Regarding claim 5, Lee discloses the method of claim 1, wherein the EQT partitioning process or a quad tree (QT) partitioning process implicitly terminates when the partition depth reaches a maximally allowed partition depth [Paragraph [131]-[133] & [228], Information indicating quad-tree-based partitioning and information on the size/depth of coding blocks allowed in quad-tree-based partitioning indicates at what size/depth for the partitioning to terminate].

Regarding claim 6, Lee discloses the method of claim 5, and further discloses wherein the maximally allowed partition depth is signaled in at least one of a sequence parameter set (SPS), a picture parameter set (PPS), a slice header, a coding tree unit (CTU), a region, a tile or a coding unit (CU) associated with the current visual media block [Paragraph [104], [131]-[133] & [228], Information indicating quad-tree-based partitioning and information on the size/depth of coding blocks allowed in quad-tree-based partitioning, as maximally allowed leaf node size for EQT partitioning process, are encoded in a coding tree unit, also SPS, PPS, or slice header].

Regarding claim 7, Lee discloses the method of claim 4, and further discloses wherein the partition depth is increased by 1 for the EQT partitioning process or the QT partitioning process [Paragraph [104] & [173]-[189], Figs. 4, 11 & 12, Asymmetric quadtree partitioning, and symmetric quadtree partitioning, which divides the block into four equally sized sub-block as seen in Figs. 11 & 12, each incrementing depth by depth k + 1].

Regarding claim 9, Lee discloses the method of claim 1, and further discloses wherein a height (H) and a width (W) of the current visual media block are integers, wherein a top-left coordinate of the current visual media block is denoted (x, y), and wherein the four sub-blocks have top-left coordinates and dimensions given as:
(i) top-left coordinate (x, y) with dimensions H/4 x W; (ii) top-left coordinate (x, y + H/4) with dimensions H/2 x W/2; (iii) top-left coordinate (x + W/2, y + H/4) with dimensions H/2 x W/2; and (iv) top-left coordinate (x, y + 3xH/4) with dimensions H/4 x W [Paragraph [183]-[189], Fig. 12, Claim limitations match the partitioning scheme shown in Fig. 12, second configuration from the left].

Regarding claim 10, Lee discloses the method of claim 1, and further discloses wherein a height (H) and a width (W) of the current visual media block are integers, 
(i) top-left coordinate (x, y) with dimensions H x W/4; (ii) top-left coordinate (x + W/4, y) with dimensions H/2 x W/2; (iii) top-left coordinate (x + W/4, y + H/2) with dimensions H/2 x W/2; and (iv) top-left coordinate (x + 3xW/4, y) with dimensions H x W/4 [Paragraph [183]-[189], Fig. 12, Claim limitations match the partitioning scheme shown in Fig. 12, first configuration from the left].

Regarding claim 11, Lee discloses the method of claim 1, and further discloses wherein the current visual media block comprises a video block [Paragraph [5]-[10], wherein dividing a block to be encoding/decoding a video signal].

Regarding claim 12, Lee discloses the method of claim 1, and further discloses wherein the current visual media block comprises a single image block [Paragraph [5]-[11], wherein dividing a block to be encoding/decoding a video signal].

Regarding claim 13, Lee discloses the method of claim 1, and further discloses wherein the conversion comprises decoding the current visual media block from the bitstream [Paragraph [82]-[84], encoded bitstream is decoded in a procedure opposite to that of image encoder].

Regarding claim 14, Lee discloses the method of claim 1, and further discloses wherein the conversion comprises encoding the current visual media block into the [Paragraph [82]-[84] & [215], bitstream is encoded in a by image encoder, wherein blocks encoded and transmitted through bitstream].

Regarding claims (15-17), apparatus claims (15-17) are drawn to the apparatus using/performing the same method as claimed in claims (1-3). Therefore apparatus claims (15-17) correspond to method claims (1-3), and are rejected for the same rationale as used above.
Furthermore, Lee discloses a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor, cause the processor to execute the same method as claimed in claim 1 [Paragraph [260], Hardware device containing computer components, as processor, further containing computer-readable recording medium including program instructions, with examples of ROM, RAM, hard disks, as non-transitory memory].

Regarding claim 19, non-transitory computer-readable storage medium storing instructions claim 19 corresponds to the same method as claimed in claim 1, and therefore is also rejected for the same rationale as listed above.
Furthermore, Lee discloses of a non-transitory computer-readable storage medium storing instructions [Paragraph [260], Hardware device containing computer-readable recording medium including program instructions, with examples of ROM, RAM, hard disks, as non-transitory memory].

Regarding claim 20, non-transitory computer-readable storage medium storing a bitstream representation claim 20 corresponds to the same method as claimed in claim 1, and therefore is also rejected for the same rationale as listed above.
Furthermore, Lee discloses of a non-transitory computer-readable storage medium [Paragraph [51], [80]-[83] & [260], Hardware device containing memory 155 & 245, as non-transitory computer-readable storage medium, storing previously decoded or reconstructed block or picture information, as bitstream, and also including program instructions, with examples of ROM, RAM, hard disks, as non-transitory memory].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (WO 2018/088805 A1) (hereinafter Lee) in view of Park et al. (US 2018/0139453 A1) (hereinafter Park).

Regarding claim 8, Lee discloses the method of claim 1, and is analyzed as previously discussed with respect to the claim.
However, Lee does not explicitly disclose the particulars of claim 8.
Park teaches wherein at least one sub-block of the four sub-blocks is further split based on at least one of the EQT partitioning process, a quad tree (QT) partitioning process, a binary tree (BT) partitioning process or a ternary tree (TT) partitioning process, and wherein the QT partitioning process splits the at least one sub-block into four equally sized sub-blocks, the BT partitioning process splits the at least one sub-block into two equally sized sub-blocks and the TT partitioning process splits the at least one of the four sub-blocks into three subblocks [Paragraph [0112]-[0119], Figs. 7-8, Asymmetric quadtree partitioning occurs at depth 1, and further asymmetric quadtree partitioning occurring at depth 2, and then symmetric quadtree partitioning occurs at depth 3].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lee to incorporate and integrate the partitioning schemes provided in Park as above, to improve coding efficiency according to a texture of a picture (Park, Paragraph [0045]). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707.  The examiner can normally be reached on M-Sa, 12PM - 10 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL CHANG/           Examiner, Art Unit 2487